DETAILED ACTION
This office action is in response to communication filed on August 20, 2021.

Response to Amendment
Amendments filed on August 20, 2021 have been entered.
Claims 1, 8, 10 and 15 have been amended.
Claim 2 remains cancelled.
Claim 9 has been cancelled.
Claims 1, 3-8 and 10-15 have been examined.

Response to Arguments
Examiner notes the submission of a replacement sheet, see Response (p. 12), filed on 08/20/2021. In view of the submission of the replacement sheet addressing the drawing objections raised in the previous office action, the drawing objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 13), filed on 08/20/2021, with respect to the objections to claims 1, 8, 10 and 15 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 13), filed on 08/20/2021, with respect to the rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered. In view of the cancellation of claim 9, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 13-19), filed on 08/20/2021, with respect to the rejection of claims 1, 3-8 and 10-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 14-15) that With respect to the technological improvement of the presently claimed invention, the specification describes using sensors to detect failures. See para. [0003] of the publication corresponding to the present application (US Pub. No. US20190064788A1), for example … Accordingly, claim 1 positively sets forth “a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated in the migration distance evaluation step, [and] wherein the index detected by the migration factor index detection unit is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period. At least these limitations are a positive recitation of the technological improvement. Therefore, claim 1 is not directed to an abstract idea. Rather, claim 1 is directed to a technological improvement in predicting whether equipment will encounter a failure by the next regular maintenance. See para. [0003].
These arguments are not persuasive.
2019 Revised Patent Subject Matter Eligibility Guidance: “If the additional elements do not integrate the exception into a practical application, then the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept), as explained in Section III.B of the 2019 Revised Patent Subject Matter Eligibility Guidance … Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” (p. 54-55).
Based on this, the examiner submits that as explained in the previous office action (and in the rejection below), under Step 2A – Prong Two of the test, the claimed invention does not provide additional elements that, when considered individually and in combination, integrate the judicial exception into a practical application (e.g., improvement of a technology of technical field), because the additional elements merely add extra-solution activities (e.g., mere data gathering, type of data to be manipulated, displaying results) while appending mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see specification at [0017]-[0019]).
Furthermore, regarding applicant’s argument about the specification describing the technological improvement, the examiner submits that the specification mainly describes a general field of use (e.g., the claimed invention can be applicable to any equipment using any sensor data) while mainly focusing on describing the particular judicial exception, which as October 2019 Update: Subject Matter Eligibility: “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes)” (p. 3), “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).

Applicant also argues (p. 16) that the amendments further clarify that the practical application of the alleged abstract idea is integrated into a practical application of selecting an index (i.e., sensor) and the claims set forth meaningful limits on practicing the abstract idea. For example, the migration factor index detection unit 115 detects, as a migration factor index having a local feature or a locally important index (index which locally has a major impact on the principal components), the indexes “3, 17” among the indexes configuring the principal components which are not common between the principal component pair regarding the principal component pair in which the distance between the principal component is equal to or greater than the threshold. It is thereby possible to automatically acquire indexes having a local feature. Para. [0092]. As mentioned, by automatically acquiring the indexes having a local feature the prediction of equipment failure is improved.
This argument is not persuasive.
The examiner submits that the argued selection of an index corresponds to the judicial exception (as indicated below), and as explained in the MPEP: “Because a judicial exception is Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must “transform the nature of the claim” into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible” (see MPEP 2106.04, section 2. Prong Two).

Applicant further argues (p. 16-17) that claim 1 is includes “a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, which each indicate a predetermined period of time; [and] a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit,” which do not fall within the groupings of "Certain Methods of Organizing Human Activity” or “Mental Processes” (according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) … and are therefore not directed to abstract ideas under Prong One of Step 2A of the 2019 PEG. Additionally, the above-mentioned limitations do not fall within the grouping of “Mathematical concepts” (according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) … and are therefore not directed to abstract ideas under Prong One of Step 2A of the 2019 PEG.
These arguments are not persuasive.
The examiner submits that according to the October 2019 Update: Subject Matter Eligibility: “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions” (see p. 7), and “Claims can recite a mental process even if they are claimed as being performed on a computer … The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8). 
Also, the October 2019 Update: Subject Matter Eligibility explains: “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a 
Based on this, the examiner submits that, as indicated in the rejection, the limitation “a data partitioning unit which inputs sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each block indicating a predetermined period of time” covers performance of the limitation in the mind (e.g., selecting (partitioning) data into different groups (blocks) corresponding to time periods), while the limitation “a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit, wherein the index detected by the migration factor index detection unit is a local index” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by applying mathematical concepts to obtain additional information (e.g., selecting an index among a plurality of indexes configuring the principal components having a migration distance greater than a threshold, see specification at [0041]-[0043]). 
Consequently, under the current guidance, both limitations fall under the abstract idea groupings of mental processes and mathematical concepts.

Moreover, applicant argues (p. 17-18) that the Office essentially concludes that because the limitations may be based on “discrete mathematics”, then the claims are directed to an abstract idea. However, this is no the proper application of 2019 PEG. For example, this issue is addressed in USPTO Example 38 … which involves “[a] method for providing a digital computer simulation of an analog audio mixer.” The reasoning in this example concludes that “[t]he claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims." Id. Likewise, while some of the limitations of claim 1 may be based on a mathematical concept, which Applicant disagrees, claim 1 does not recite a mathematical relationship, formula, or calculation. See also Example 39, which relates to “training a neural network,” which came to the same conclusion (i.e., “the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims”) and therefore was found eligible.
These arguments are not persuasive.
First, the examiner submits that the claims were evaluated following the Office guidelines (see for example October 2019 Update: Subject Matter Eligibility). Moreover, as indicated in the previous and current rejection, the claimed invention, when considered as a whole, recites a series of mental and mathematical steps in order to determine a value (i.e., a migration factor index), which as explained in the October 2019 Update: Subject Matter Eligibility: “A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation” (p. 4).
The examiner submits that contrary to Example 38, claim 1 recites mathematical concepts as indicated in the October 2019 Update: Subject Matter Eligibility: “The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations … A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols … A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (p. 3-4).
Moreover, the examiner submits that contrary to Example 38, which results in a product (i.e., a digital computer simulation of an analog audio mixer), and Example 39, which also results in a product (i.e., a trained neural network for facial recognition), the claimed invention result is a value (i.e., a migration factor index), while merely reciting extra-solution activities such as mere data gathering and displaying the results of the algorithm, which as explained above, do not integrate the judicial exception into a practical application.

Additionally, applicant argues (p. 18) that including a mathematical equation in the claim does not render the claim abstract. The Court has also emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception … Accordingly, claim 1 is not directed to mathematical relationships, mathematical formulas or equations, mathematical calculations or merely “discrete mathematics,” as alleged in the previous Office Action, and therefore is not directed to an abstract idea.
This argument is not persuasive.
The examiner submits that following the current guidance, the claims are ineligible because:
under Step 2A – Prong One, the claims recite a judicial exception; 
under Step 2A – Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application; and
under Step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception.

Applicant also argues (p. 18-19) that even considering for the sake of argument that claim 1, as a whole, falls into one of the groupings of abstract ideas, the alleged abstract idea is Page 18 of 19Serial No. 15/916,312Amendment filed August 20, 2021Responsive to Office Action mailed May 26, 2021integrated into a practical application, which is analysis of sensor data of equipment, for example. See paras. [0002]-[0004] of the PG Publication, for example.
This argument is not persuasive.
October 2019 Update: Subject Matter Eligibility: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).

Drawings
The drawings were received on 08/20/2021.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “wherein the index detected by the migration factor index detection unit is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period” should read “wherein the index detected by the migration factor index detection unit has a local feature, and wherein the migration factor index detection unit sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include [[a]] local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over [[a]] the predetermined time period”.


Claim 8 is objected to because of the following informalities:
Claim language “wherein the index detected in migration factor index detection step is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period” should read “wherein the index detected in the migration factor index detection step has a local feature, and wherein the migration factor index detection step sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include [[a]] local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over [[a]] the predetermined time period”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “wherein the index detected in migration factor index detection step is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period” should read “wherein the index detected in the migration factor index detection step has a feature, and wherein the migration factor index detection step sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include [[a]] local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over [[a]] the predetermined time period”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 5 and 12 recite subject matter already incorporated into their corresponding independent claims, and therefore, fail to further limit the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding claim 1, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101:
the limitation “a data partitioning unit which inputs sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each block indicating a predetermined period of time” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., selecting (partitioning) data into different groups (blocks) corresponding to time periods). Except for the recitation of generic computer implementation (i.e., a data partitioning unit, see specification at [0019]) and the extra-solution activities (i.e., inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes), the limitation in the context of this claim mainly refers to performing a mental selection to group data.
the limitation “a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the 
the limitation “a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted by the principal component analyzing unit, and calculates a migration distance between the two principal components that form the principal component pair” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by applying mathematical concepts (e.g., selecting two principal components, calculating distance/difference) to obtain additional information (i.e., a migration distance between the two principal components that form the principal component pair, see specification at [0032]-[0033]). Except for the recitation of generic computer implementation (i.e., a migration distance evaluation unit, the principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to select information (i.e., two principal components) and apply a mathematical analysis to obtain a value (i.e., a migration distance).
the limitation “a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit, wherein the index detected by the migration factor index detection unit is a local index” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and by applying mathematical concepts to obtain additional information (e.g., selecting an index among a plurality of indexes configuring the principal components having a migration distance greater than a threshold, see specification at [0041]-[0043]). Except for the recitation of generic computer implementation (i.e., a migration factor index detection unit, the migration distance evaluation unit, see specification at [0019]), the limitation in the context of this claim mainly refers to select information (i.e., an index) based on a mathematical analysis.

Furthermore, under Step 2A - Prong Two of the test, the claim as a whole does not integrate this judicial exception into a practical application. In particular, the claim recites: 
“An index selection device”, which merely uses a computer as a tool to perform an abstract idea (see specification at [0017], see MPEP 2106.05(f)).
“a data partitioning unit which inputs sensor data of a plurality of sensors each sensing data about equipment, and each associated with an index of a plurality of indexes” which adds extra-solution activities (e.g., mere data gathering, type of data to be manipulated) while appending mere instructions to implement an abstract idea on a computer, or 
“the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period” which adds extra-solution activities (e.g., displaying the results), while appending mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (i.e., the migration factor index, a user terminal display, see specification at [0018]-[0019]) (see MPEP 2106.05(g)).
Accordingly, these additional elements, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and as an ordered combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
append generic computer components (i.e., an index selection device, the migration factor index, a user terminal display, see specification at [0017]) used to facilitate the application of the abstract idea (i.e., mere computer implementation, mere data gathering, mere data displaying), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2), and append computer implementation (see specification at [0019]), which as indicated in the MPEP: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)” (see MPEP 2106.05(d), section II).
The claim is not patent eligible.

Similarly, independent claims 8 and 15 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 3-4, 7, 10-11 and 14), that under the broadest reasonable interpretation, cover performance of the limitations in the mind, and
the additional elements recited in the dependent claims, when considered individually and as an ordered combination, refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 5-7 and 12-14), which as indicated above does not provide significantly more.

Subject Matter Not Rejected Over the Prior Art
Claims 1, 3-8 and 10-15 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection device (Fig. 1 – “clustering apparatus”), comprising:
a data partitioning unit which inputs sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each block indicating a predetermined amount of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the data partitioning unit, and extracts a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal component analysis” ([0015]: principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the 2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among 
a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated by the migration distance evaluation unit,
wherein the index detected by the migration factor index detection unit is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection method (p. 2, par. 4: a data analysis method used for data clustering and feature extraction), comprising:
a data partitioning step of inputting sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes, and partitioning the sensor data of each sensor of the plurality of measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing step of automatically applying principal component analysis to each block of the plurality of blocks partitioned in the data partitioning step, and extracting a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation step of automatically extracting, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted in the principal component analyzing step, and calculating a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated in the migration distance evaluation step,

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 15. (Currently Amended) 
Schmitt (JP 2016206784 A, IDs record, see also attached translation) teaches:
An index selection program which causes a data management computer to execute (p. 4, par. 2: a clustering program used for data clustering and feature extraction is executed by a computer), comprising:
a data partitioning step of inputting sensor data of a plurality of sensors, each sensor sensing data about equipment, and each sensor associated with an index of a plurality of indexes and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each block indicating a predetermined period of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing step of automatically applying principal component analysis to each block of the plurality of blocks partitioned in the data partitioning step, and extracting a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation step of automatically extracting, from two different blocks, two principal components that form a principal component pair among the plurality of principal components of each block of the plurality of blocks extracted in the principal component analyzing step, and calculating a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance greater than a threshold between the two principal components calculated in the migration distance evaluation step,
wherein the index detected in migration factor index detection step is a local index and the migration factor index sends to a user terminal display information causing the terminal to display indexes of principal component pairs and whether indexes include a local feature level and a chart showing a distribution of the indexes and principal components belonging to the indexes over a predetermined time period”  
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-7 and 10-14 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DISALVO S et al., US 20130182954 A1, Method for simplifying electro-optical imaging data, involves creating cluster diagram from two largest principal components, evaluating distance metric from cluster diagram, and selecting largest metric based on distance metric
Reference discloses a method for evaluating imaging data by creating cluster diagrams from principal components, evaluating the distance metric from the cluster diagram, and selecting the largest metric based on the distance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA M CORDERO/Primary Examiner, Art Unit 2857